HOPKINSON, District Judge.
The bond is, prima facie, conclusive that the amount claimed on it has actually been furnished to the vessel. What defence has been made?
I. A charge on account of freight on the libel-lant’s goods. This is not disputed and must be allowed, as also a charge for commissions, on the same account
2. Certain small overcharges have been alleged, which have not been proved, and cannot be allowed.
3. It is alleged that the debts, the assuming of which was the consideration of the bond, have not been paid, and that the vessel, and her owners, are still liable on that account The only proof offered of this is the copies of the bills, without receipts. These are not originals, and there is no proof as to who made them out; they were offered by the libellant, to show that his account was correct, but not to prove payment. It is in evidence that the schooner was allowed to leave Charleston, without any claim being made on these bills, and we must conclude that the accounts have been paid, or that the creditors are satisfied with Mr. Cohen’s security.
The account will stand thus:
Amount of bond. $1,88Í 8S
Credits allowed . 351 89
$1,529 97
Decree for libellant for $1,529.97, and costs.
An appeal from this decree was taken, by the .respondent, to the circuit court of the United States for the third circuit; but it was afterwards discontinued.